DETAILED ACTION
Period of Response
The period for reply of 3 MONTHS set in the previous Office Action is restarted to begin with the mailing date of this letter.
A  corrected copy of the last Office Action is enclosed.  This office action overrides the previous office action dated 8/04/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Specification discloses “non-transitory computer-readable medium” (See [0108],[0109]) however claims 35-40 are directed to  “non-transitory machine-readable medium”.  Thus appropriate correction is required as the specification does not provide proper antecedent basis for “non-transitory machine-readable medium”.  
For examination purposes, examiner has interpreted “non-transitory machine-readable medium” of claims 35-40 as “non-transitory computer-readable medium” as disclosed in the specification.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzgerald; William et al. US 8248237 B2.

Regarding Claims 21, 28 and 35, Fitzgerald discloses A method (See Fitzgerald Figs. 1, 6, 8, 10, 7, 9-10, 13 and accompanying text as cited below) comprising:
on a mobile device (See Fitzgerald Fig. 8, Fig. 10, Col. 21 Lines 15-40, a mobile device 800 Claim 2), the mobile device having content and security settings erased from the mobile device (See Fitzgerald Fig. 1 140, Col. 16 Lines 15-30 “..The functionality of a mobile device can be altered in any manner in response to a security compromise event, including partially or completely disabling features of the device and/or providing functionality not available prior to the security compromise event…” Col. 17 Lines 53-63 “..Some or all of the data stored on the mobile device may be erased in response to a security compromise event to protect it from unauthorized access..”), upon start-up of the mobile device after the content and security settings were erased (See Fitzgerald Fig. 1 140, Col. 16 Lines 15-30, “…For example, the message may be presented upon startup of the device..” Fig. 5, Fig. 10):
entering, by the mobile device, an activation operating mode (See Fitzgerald Fig. 1 140, Col. 16 Lines 15-30 “…response to a security compromise event..” Col. 16 Lines 15-30, “…For example, the message may be presented upon startup of the device..”), wherein the mobile device is configured to enable one or more functions in the activation operating mode (See Fitzgerald Fig. 1 140, Fig. 5, Fig. 10, Col. 10 Lines 30-42 “..The mobile device may take any desired action to verify the current user is authorized to use the mobile device, such as prompting the current user to enter a password, and preventing further use of the device until the password is correctly entered…”);
determining, during the activation operating mode, that mobile device is associated with a user account (See Fitzgerald Col. 9 Lines 45-55 where hardware identity module identifier transmitted to server to determine security compromise event),
wherein the determining includes transmitting a request for user account information to a server (See Fitzgerald Col. 9 Lines 45-55 where hardware identity module identifier transmitted to server to determine security compromise event),  and receiving, from the server, user account information includes user account credentials (See Fitzgerald Col. 8 Lines 1-12 “..Other commands may be sent via encoded or concealed messages, such as commands resetting the password of the device to an alternate or more secure password..”); 
presenting, on the mobile device, a user interface including a challenge for account credentials of the user account (See Fitzgerald  Fig. 10, Fig. 14, Col. 4 Lines 55-60 “..displayed on the login screen (including the mechanism for returning the device) such that it is the first )
and activating the mobile device in response to receipt of valid credentials at the user interface (See Fitzgerald Fig. 1 140, Fig. 10, Fig. 14, Col. 10 Lines 30-42 “..The mobile device may take any desired action to verify the current user is authorized to use the mobile device, such as prompting the current user to enter a password, and preventing further use of the device until the password is correctly entered…”).
	
	Regarding Claims 22, 29 and 36, Fitzgerald discloses blocking activation of the mobile device until receipt of valid credentials at the user interface (See Fitzgerald Fig. 1 140, Fig. 10, Fig. 14, Col. 10 Lines 30-42 “..The mobile device may take any desired action to verify the current user is authorized to use the mobile device, such as prompting the current user to enter a password, and preventing further use of the device until the password is correctly entered…”).

Regarding Claims 23, 30 and 37, Fitzgerald discloses limiting functionality of the mobile device until the mobile device is activated (See Fitzgerald Fig. 1 140, Fig. 10, Fig. 14, Col. 10 Lines 30-42 “..The mobile device may take any desired action to verify the current user is authorized to use the mobile device, such as prompting the current user to enter a password, and preventing further use of the device until the password is correctly entered…”).

the request for user account information is associated with an identifier of the mobile device (See Fitzgerald Col. 9 Lines 45-55 where hardware identity module identifier transmitted to server to determine security compromise event).

Regarding Claims 25 and 32, Fitzgerald discloses the identifier uniquely identifies the mobile device to the server (See Fitzgerald Fig. 32, Col. 3 Lines 36-51 “..Authorized users can be linked to multiple mobile devices using a unique identifier for each device…”).

Regarding Claims 26, 33 and 39, Fitzgerald discloses wherein the activation operating mode is entered in response to erasure of the content and security settings (See Fitzgerald Fig. 1 140, Col. 16 Lines 15-30 “..The functionality of a mobile device can be altered in any manner in response to a security compromise event, including partially or completely disabling features of the device and/or providing functionality not available prior to the security compromise event…” Col. 17 Lines 53-63 “..Some or all of the data stored on the mobile device may be erased in response to a security compromise event to protect it from unauthorized access..”).

Regarding Claims 27, 34 and 40, Fitzgerald discloses where erasure of the content and security settings is performed via a device firmware update interface (Se  Fitzgerald Fig. 8, Col. 25 lines 35-60 “..860 may be accessed in any desired manner, such as through a website on the Internet..” Fig. 32 interface Col. 16 Lines 15-30 “..The functionality of a mobile device can be 

Regarding Claim 38, Fitzgerald discloses the request for user account information is associated with an identifier of the mobile device and the identifier uniquely identifies the mobile device to the server (See Fitzgerald Col. 9 Lines 45-55 where hardware identity module identifier transmitted to server to determine security compromise event).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9706032. 
Although the claims at issue are not identical, they are not patentably distinct from each other because as shown in the table below comparing claim 21 of the pending application to claim 1 of U.S. Patent No. 9706032.  U.S. Patent No. 9706032 claim 1 contains all of the limitations of the pending application with the same language or slightly different language.


Instant Application 16/650570
US Patent 9706032
21.  A method comprising:
	on a mobile device, the mobile device having content and security settings erased from the mobile device, upon start-up of the mobile device after the content and security settings were erased:
	entering, by the mobile device, an activation operating mode, wherein the mobile device is configured to enable one or more functions in the activation operating mode;





	determining, during the activation operating mode, that mobile device is associated with a user account, wherein the determining includes transmitting a request for user account information to a server and 








receiving, from the server, user account information includes user account credentials;



	and activating the mobile device in response to receipt of valid credentials at the user interface.


entering, by a mobile device, an activation operating mode, wherein the mobile device is configured to enable one or more functions in the activation operating mode, and wherein on the mobile device, user-erasable content and settings including one or more user-configured security settings have been erased, the one or more user-configured security settings including a setting for user authentication that specifies that network user credentials stored on a server shall be used for authentication after the user-erasable content and settings have been erased; 

while in the activation operating mode, transmitting a request for user account information to the server, the request being associated with a hardware identifier of the mobile device, the hardware identifier uniquely identifying the mobile device to the server, wherein: the user account information was stored on the server before the one or more user-configured security settings were erased on the mobile device, and the user account information includes user credentials that are identifiable by the hardware identifier;

 presenting, on the mobile device, a user interface for configuring the mobile device, 

and in response to receiving an input through the user interface responding to the challenge, activating the mobile device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/UMAIR AHSAN/Examiner, Art Unit 2647